TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00689-CR



                                 Donald Raye Brown, Appellant

                                                 v.

                                  The State of Texas, Appellee




               FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
         NO. 2005CR0830, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Donald Raye Brown seeks to appeal from a judgment of conviction for driving while

intoxicated. The trial court has certified that this is a plea bargain case and Brown has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: November 9, 2005

Do Not Publish